DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Acknowledgement is made of the Applicant’s claim of domestic priority to provisional US patent application 62/855,600 filed 31 May 2019.

Status of the Claims
Claims 1, 3-23, 26-27, and 29-31 are pending.
Claims 1, 3-23, 26-27, and 29-31 are rejected.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 22 July 2022 has been entered.
 
Examiner’s Note
Applicant's amendments and arguments filed 22 July 2022 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. In the Applicant’s response, filed 22 July 2022, it is noted that claims 1, 6, 17, 26, and 30 have been amended and claim 32 newly added. Support can be found in the claims as originally filed and throughout the specification. No new matter has been added.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 6-15, 23, 26-27, and 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over Langendijk (WO 2018/199748).
The Applicant claims, in claim 1, a method of improving reproductive health and litter performance of a maternal animal comprising orally administering an effective amount of a therapeutic clay. Claim 15 requires said animal to be a pig. In claim 3, the composition is provided in a feed composition. Claims 4-8 and 23 define the state of maternity or lactation in which the animal is in during feeding. Claims 9-14 recite various intended outcomes of the method of claim 1. It is noted that claims 9-14 merely require the active step of orally administering the composition to an animal whereas the intended outcomes associated with the method serve only to limit the patient population to pregnant and/or lactating animals. The intended outcomes of claims 9-14 do not result in a manipulative difference over the prior art and are thus given minimal patentable weight. Claims 16-22 narrow the amount of clay administered. Claims 26-27 and 29-31 are towards methods of administering a therapeutic clay orally to a sow with various intended outcomes that serve to limit the patient population to pregnant and/or lactating animals. The intended outcomes of claims 26-27 and 29-31 do not result in a manipulative difference over the prior art and are thus given minimal patentable weight. In claim 32, the clay is in a feed composition supplemented with calcium for oral administration.
	Langendijk teaches addition of a calcium binder to the diet has a positive effect on perinatal mortality and reduction of stillbirth (pg 2, lns 15-20). It is believed that by lowering the amount of available calcium in the animal’s diet, the animal’s natural capability to release calcium from its reserves might be stimulated (id). Langendijk teaches treating a pregnant animal, preferably a sow, with a calcium binder selected from the group comprising phosphoric acid and a clay mineral including zeolite (pg 3, lns 20-23; pg 4, lns 12-17). The binder is added to the animal’s diet and administered in a period of 0-5 days before parturition (childbirth) (pg 4, lns 3-5). Example 1 teaches that 0.01 mol/L of calcium binder (phosphoric acid) is a suitable concentration that results in a reduction of stillborn piglets (pg 5, lns 15-30) which may be added to the feed or drinking water of the animal (pg 3, lns 24-37). It is taught that the calcium binder is particularly advantageous when combined with administration of calcium chloride (pg 5, lns 7-8).
It would have been prima facie obvious to the skilled artisan to substitute phosphoric acid for zeolite clay in the method of Langendijk since the art teaches the two agents as functional equivalents in the method. It is well settled that it is a matter of obviousness for one of ordinary skill in the art to select a particular component from among many disclosed by the prior art as long as it is taught that the selection will result in the disclosed effect, even when the possible selections number 1200 or in the thousands. Merck & Co., Inc. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989); In re Corkill, 771 F.2d 1496, 1500 (Fed. Cir. 1985). In addition, it would have been obvious to supplement the animal’s diet with calcium chloride to enhance the effect of the calcium binder. The resulting method, wherein a clay and calcium chloride is fed to a pregnant sow and results in a reduction of stillborn piglets 0-5 days prior to childbirth, thus reads on instant claims 1, 3, 6-15, 23, 26-27, and 29-31. It is noted that day 0 of gestation corresponds to the day of childbirth and thus overlaps with lactation since the mother sow would be in lactation as soon as the piglets are born. Administering orally the feed composition comprising zeolite, a therapeutic clay, would necessarily result in the properties and outcomes which are claimed by the Applicant. "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art's functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. lreco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unquantified property which is necessarily present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).

Response to Arguments
Applicant's arguments filed 22 July 2022 have been fully considered but they are not persuasive. The Applicant argues, on page 7 of their remarks, that Langendijk is towards administration of the calcium binder during parturition and not before.
In response, the Examiner is interpreting “parturition” and “farrowing” to both be synonymous with the act of giving birth. As such, any time period prior to giving birth is thus prior to “parturition” or “farrowing.” Langendijk is towards treating a pregnant animal which, by definition, has not yet given birth. Moreover, the method of Langendijk is to improve perinatal survival, which is the time period just before and just after birth (i.e. lactation). That being said, Langendijk is clearly towards administration of the calcium binder before farrowing, during lactation, or both.

The Applicant argues, on page 7 of their remarks, that the Examiner has asserted clay is a calcium binder without any evidence.
In response, Langendijk explicitly teaches that “a clay mineral including zeolite” is a suitable calcium binding agents.

The Applicant argues, on page 7-8 of their remarks, that Langendijk does not teach administering the calcium binder before or after farrowing to prevent stillbirths in sows or that administration before or after farrowing can improve reproductive health.
In response, Langendijk explicitly teaches that administration of the calcium binder, such as “a clay mineral including zeolite” to a pregnant sow (i.e. before farrowing or before parturition) is beneficial in improving perinatal survival in the offspring (i.e. preventing stillbirth) (claims 1-5)

Claims 1, 3, 6-23, 26-27, and 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over Langendijk (WO 2018/199748) as evidenced by Reese ("Swine Nutrition Guide" July 2000, pgs 1-41).
	See above for a description of claims 1, 3, 6-15, 23, 26-27, and 29-32.
	Claims 16-22 narrow the amount of clay used.
Langendijk does not teach the concentrations of instant claims 16-22.
Reese evidences that a gestating sow consumes 2-3 gallons of water per day (pg 19, Table 10).
	It would have been prima facie obvious to modify the method of Langendijk so that 0.01 mol/L of zeolite is included. Zeolite has a molecular weight of 162.143 g/mol so 0.01 mol/L is equal to 1.62 g/L. 1.62 g/L is equal to about 6.13 g/gal. Thus, it would have been obvious to administer about 6.13 g/gal of zeolite in water to a gestating sow. This would equate to about 12-18 g per day according to the daily water intake taught by Reese. However, since Langendijk teaches it suitable to go as low as 1 mM of calcium binder (which is 0.001 mol/L) then lowering the daily intake to the range of 1.2-1.8 g/d would have been obvious. A range between 1.2-18 g/d would have also been obvious due to the range of concentration taught in Langendijk. Converting 1.2 g per 3 gal to lb/ton results in an amount of 0.65 lb/ton, thus reading on claims 16-22 in addition to claims 1, 3, 6-15, 23, 26-27, and 29-32.

Response to Arguments
Applicant's arguments filed 22 July 2022 have been fully considered but they are not persuasive. The Applicant argues, on page 9 of their remarks, that Reese teaches away from Langendijk because Reese teaches that calcium serves many important functions in pig nutrition. The Examiner is interpreting this to be in light of the Langendijk teachings that calcium supplementation is not necessary when providing a calcium binding agent.
In response, Langendijk also recognizes the importance of calcium in the diet of pregnant pigs and provides a solution to increasing the amounts thereof to decrease the amount of stillborn. Although Langendijk teaches that additional calcium supplementation is not necessary when applying a calcium binder, Langendijk does teach including calcium chloride to enhance the effect of the binding agent. That being said, Reese is applied as an evidentiary reference for its teachings of the quantity of water that a pig consumes daily and is thus applied, above, correctly for its relevant teachings.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S ROSENTHAL whose telephone number is (571)272-6276. The examiner can normally be reached M-F 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW S ROSENTHAL/Primary Examiner, Art Unit 1613